Case 0:20-cv-62136-RAR Document 46 Entered on FLSD Docket 03/25/2021 Page 1 of 2


                                     Dr David Tribula
                                     l931 SE 36thTer
                                     Cape Coral,Florida
                                     33904
                                     732 539 5776
                                     DLTRIBULA@ gmaiI.                    FILED B                  D.C'

                                                                                Mli 25 2021
                                                                                 ANG
                                                                                CunnkLll.l7tc%
                                                                                S.D.OFFLA..MIAMI


Ferron v.KraftHeinz FoodsCom pany,Case No.20-cv-62136 pending in the United States DistrictCourt
forthe Southern DistrictofFlorida.

D ear Sir/M adam

M y nam e isD r.D avid Tribula.
lhave purchased the aforem entioned productform any years.So Ibelieve lbelong to tier 1.
1w illbe atthe fairnesshearing withoutcounsel.lfyou so w ish.W hy Ishould appearIdo notknow.
Ido nothave any docllm ents.Justa clearmind and senseofwhatisright.
1wouldliketofileanobjectiontothislitigation.
A lthough itis disappointing thata large com pany as thisw ould try to m islead the public itisobvious
a1lthissuitdoesis line the pockets ofthe attorneys.A m ore appropriate settlem entw ould be to m ake
thecompanygivesubstantiallymoreineachpackageforacertainperiodandgivetheattorneys
nothing.lam sure atsom e polntin thislitigation the attorneys purported to do this as a serviceto
protectthepublic good from the large com orations.
The insignificantdollarnmount each person receivesislaughable .Ifyou do aslsuggestedyou not
only willbelauded by thepublicbutwillsetavery importantprecedent.

M y nam e isD rD avid Tribula
1931 SE 36thTer
Cape Coral,Florida
33904
732 539 5776
DLTR1BULA@ gmail.com


     yr s .>.w...-
'




    y
    jj
     ;
        5
        ))
        Case 0:20-cv-62136-RAR Document 46 Entered on FLSD Docket 03/25/2021 Page 2 of 2


        y
        j
        g
        4
        j
        t
        ,
        y
             .
             .
    .
    y

                         .
    :
                      ' '
                      .
        ,




        t
        :,(                             8s ;i
                                            - qp
        &                               5 4 D
                                        ,

        A1
        z2 (k.
                     e
                                        !1 1
                                           !
                         *
                         .         k    i
                                              k.. <
        I            e
                                   ?          i
                                              O
        >: (7
           (%$                     s!   t.-
        l
                                        f>
                                         -
                                              @'
                                              ,       it                              %-

                                                                                      t/
                                                                                       d
                                                                                       lr
                                                                                        a.p
        !.           T                                î                               u5
                                                                                      P
                                   $          t-          (''                                                 &ê;
                                                                                                              C
                     Ci
                     ('
                      %'
                                   .
                                        k-                !
                                                          i
                                                          j
                                                          !
                                                          y
                                                          k
                                                          j                           77 t$''baIlr''h'h2.;
                                                                                                       ..
                                              O
                                   h ï
                                     d-
                                   û m
                                       J Q
                                       7
                                           .-     -
                                                      )   i                           j
                                                                                      .
                                                                                      y
                                                                                      :
                                                                                      '

                                                                                      (
                                                                                      ;
                                                                                       t
                                                                                       1
                                                                                       k
                                                                                       i
                                                                                       '
                                                                                       j
                                                                                       .
                                                                                       ;

                                                                                      V'
                                                                                        ',
                                                                                        .
                                                                                      1.)
                                                                                        h

                                                                                       *-
                                                                                        f
                                                                                        ?
                                                                                         jj4- +.*/
                                                                                         !
                                                                                         :R:.

                                                                                        !1
                                                                                         l
                                                                                         ;p
                                                                                                       w- 3'
                                                                                                       jv# '#'
                                                                                                             x';
                                                                                              1 .;é,..,:;?.b.rjr..l.g
                                                                                              ,
                                                                                            +*.        %,
                                                                                                        .



                                   Y    u:                 L
                                   N;I k-       -     Q :18
                                   xz   -1
                                         -     ')     G w
                                   U        o z
                                              e) 22- 2t
                                                                                     '


                                                                                            $.,:/


                                                                ('
                                                                 f)
                                                                                      j  1
                                                                                         L
                                                                                         l
                                                                                         .
                                                                                         ëj
                                                                                      AA-AKX
                                                                                             .
                                                                                             '
                                                                                             ;
                                                                (:)                   6
                                                                                      #           (;
                                                                                                  '
                                                                                                  )
                                                                                         &v ...'




                             1                                                        Qw
                 1 ?é-                                                                rrl
                                                                                      I
             Q ç                                                                      U
                 <
        j p4
           n4e
        D
        99
         % :*
        N                    y 2
    V a u-
        7m
